The motion to quash the alternative writ in this case should be granted upon the grounds set up in the motion by the respondent, the City of Fort Pierce. Such grounds were foreshadowed in the application for the alternative writ which should have been denied.
The relator makes no application for leave to amend the *Page 849 
alternative writ, indeed there is no necessity for it as the respondent in its motion admits its ability to pay over such money as it has in its interest and sinking fund applicable to the payment of past due and unpaid bonds, which conforms to the view upon that point expressed in the majority opinion.
No further discussion of the subject nor of related questions seems to be necessary. The proposition that a city is under a duty which may be enforced by mandamus to "provide for and pay
within its legal limits of taxation" all its obligations may in the interest of clarity of thought be subject to some amendment in phraseology. The legal limits of city's taxing power may easily be conceived in some circumstances to be far beyond the city's power to actually produce the needed revenues and therefore beyond its ability to pay which in the last analysis is the bondholder's only right by virtue of his bond or other evidence of debt to have enforced. Always the issue of a mandamus by way of experiment is unjustified as it often turns out to be utterly futile.
I am also of the opinion that suggestions as to amendments in pleadings when they are not sought are voluntary and therefore unnecessary.